Citation Nr: 1752153	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-04 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether an overpayment of disability compensation benefits in the amount of $7,770.40, to include overpayment of Chapter 35 benefits, was properly created and calculated, and, if there was a properly created and calculated overpayment debt, whether the Veteran is entitled to a waiver of recovery of that debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1972 to February 1973.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision in September 2010 by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee), in Milwaukee, Wisconsin. 

In November 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Throughout the appeal period the Veteran has disagreed with the validity of the creation of the debt, as well as the amount, contending that the debt is due to a mistake on the part of VA.  The Board notes that the preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98 (1998), 63 Fed. Reg. 31264  (1998).  Here, the Veteran has challenged the validity of the debt itself; therefore, the issue on appeal is as listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In September 2010, the Committee considered and denied the appellant's claim for a waiver of the overpayment of VA compensation benefits, without specifically considering the Veteran's contention that the overpayment was created as a result of VA error.  Throughout the appeal period, however, the Veteran has disagreed with the creation and the amount of the debt, as well as how much of the debt has been recouped. 

In the Veteran's September 2010 Notice of Disagreement (NOD), the Veteran primarily disputed the computation of the debt.  In a February 2014 VA Form 9, the Veteran stated "[i]n regards to my appeals for overpayment waiver and validity of my debt, I do wish to certify my appeal to the Board of Veterans Appeals." 

To date, however, the AOJ has not issued a Statement of the Case (SOC) addressing the validity of the creation of the overpayment with respect to creation or calculation of the overpayment.  Because the NOD placed the issue of the validity of the debt in appellate status, the matter must be remanded for the originating agency to issue an SOC addressing the validity of the creation the overpayment.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

As the validity of the debt has been questioned and the validity of the debt is part-and-parcel of whether a waiver of overpayment should be granted, a determination on the validity of the amount of the debt must be adjudicated first.  See Schaper v. Derwinski, 1 Vet. App. 430, 433-34   (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered).  As noted above, the Veteran has essentially appealed the issue of validity of the debt, but has not yet received an SOC as to that matter. 

The Board may not proceed with appellate review of the appellant's request for waiver of the overpayment when an appeal of the validity of the same overpayment remains pending.  The United States Court of Appeals for Veterans Claims (Court) has also held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Here, both issues are inextricably intertwined, and they must be remanded to the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Make certain that all notification and development action required by 38 U.S.C. §§ 5102 , 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Obtain and associate with the claims file any outstanding documents relating to the claim on appeal, to include any correspondence from the Debt Management Center or the Committee, to include any audits relating to the overpayment.

Associate all such documents with the electronic file. 

3. Following completion of the above-referenced development, determine whether the Veteran's debt was properly created and, if so, whether the amount of such debt was correctly calculated. 

The reasoning for the calculation of the amount of the debt must be set forth in detail. 

4. If any benefit sought on appeal remains denied, then the AOJ should issue a statement of the case (SOC) on the issue of whether an overpayment of disability compensation benefits in the amount of $7,770.40 was properly created and calculated, and, if there was a properly created and calculated overpayment debt, whether the Veteran is entitled to a waiver of recovery of that debt.  The SOC must contain notice of all relevant actions taken, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


